Citation Nr: 0812159	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for renal cell cancer 
of the left kidney as a result of asbestos exposure.

2.  Entitlement to service connection for cancer of the eye, 
nose, and head as a result of asbestos exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1949 to May 1950 and 
from October 1950 to November 1951.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Based on a November 2007 motion, this appeal has been 
advanced on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's renal cell cancer of the left kidney is 
related to active military service to include as due to 
asbestos exposure or that it manifested to a compensable 
degree within one year of discharge.

3.  The competent medical evidence of record does not show 
that the veteran has been diagnosed with cancer of the eye, 
nose or head.  

4.  The competent medical evidence of record does not show 
that the veteran's current COPD is related to active military 
service to include as due to asbestos exposure.


CONCLUSIONS OF LAW

1.  Renal cell cancer of the left kidney was not incurred in 
or aggravated by active service nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§  3.159, 3.303, 3.307, 3.309 
(2007).      

2. Cancer of the eye, nose, and head was not incurred in or 
aggravated by active service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. § 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§  3.159, 3.303, 3.307, 3.309 (2007).      

3.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§  3.159, 3.303 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in October 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connection, described the types of 
evidence that would support the claims, and asked the veteran 
to submit any information and evidence in his possession that 
pertained to his claims to include details regarding his 
claimed asbestos exposure and medical evidence showing 
diagnosis of a disease caused by asbestos.  The RO also 
advised the veteran how VA determines the disability rating 
and the effective date once service-connection has been 
established for a disability.  The RO further explained what 
evidence had already been received, what evidence VA was 
responsible for obtaining, and what evidence VA would make 
reasonable efforts to obtain on the veteran's behalf in 
support of his claims.        

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA medical examination in February 2007 with 
respect to his claims for COPD and renal cell cancer.  
Although the veteran was not provided with a medical 
examination with respect to his claim of service connection 
for cancer of the eye, nose, and head, an examination with 
respect to that claim is not necessary.  As will be discussed 
in greater detail below, there is already medical evidence 
affirmatively showing that the veteran has been diagnosed 
with cancer of the eye, nose, or head.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
Board additionally observes the veteran's service medical 
records as well as VA and private treatment records that the 
veteran has identified as pertinent to his claims have been 
associated with the claims folder.  Furthermore, the RO 
submitted a request to verify the veteran's claimed exposure 
to asbestos and relevant service records were obtained in 
October 2006.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

II.	Legal Criteria  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and malignant 
tumors become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations.  VA, however, has issued a 
circular on asbestos-related diseases that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21. 

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A 
§ 7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision.  See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  VAOPGCPREC 
4-00.  Additionally, while not discussed in VAOPGCPREC 4-00, 
it is likely that factors enumerated at M21-1, Part III, par. 
5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1, part VI, para. 
7.21(a)(1).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus, persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers, and this is 
significant considering that, during World War II, U.S. Navy 
veterans were exposed to chrysotile, amosite, and crocidolite 
that were used extensively in military ship construction.  
Furthermore, it was revealed that many of these shipyard 
workers had only recently come to medical attention because 
the latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21(b).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21; DVB Circular 2-88-8, 
Asbestos-Related Diseases (May 11, 1988).

III.	Analysis 

The veteran contends that he developed renal cell cancer of 
the left kidney, cancer of the eye, nose, and head, and COPD 
due to exposure to asbestos during his service in the U.S. 
Navy.  The veteran specifically asserts that pipes wrapped in 
asbestos were directly over the bunk where he slept and he 
would typically awaken with "white specks" of asbestos all 
over his body and eyes during his service aboard the U.S.S. 
Kaskaskia.    

Renal Cell Cancer of the Left Kidney 

The medical evidence clearly shows that the veteran currently 
suffers from renal cell cancer of the left kidney.  
Specifically, a private hospital operative report dated in 
February 2004 shows that the veteran had a preoperative 
diagnosis of left renal mass, underwent a left laparoscopic 
partial nephrectomy and cystoscopy with left ureteral stent 
insertion and retrograde pyelogram, and was shown as having a 
postoperative diagnosis of left renal cell carcinoma.  It is 
additionally noted that the veteran's VA treatment records 
from September 2005 to April 2007 contain numerous references 
to the veteran's renal cell carcinoma and his partial left 
nephrectomy in 2004.  It is particularly observed that a VA 
physician noted an assessment of "Stage T1, grade 2 renal 
cell carcinoma, status post partial nephrectomy" and 
explained that the veteran would need to be followed every 
six months for two years then annually for five years in 
order to obtain certain test results as the veteran had stage 
1 disease according to current guidelines in a September 2005 
VA treatment record.  Furthermore, the veteran's recent VA 
treatment records list renal cell carcinoma status post 
partial nephrectomy among his current problems. 

In regard to the veteran's contention that renal cell cancer 
developed as a result of in-service asbestos exposure, the 
Board notes that the veteran has written in several 
statements submitted during the course of this appeal that he 
frequently awoke with white specks all over his face and body 
during his naval service; it is unclear to what extent the 
veteran is competent as a lay person to identify the white 
substance he referenced was asbestos.  Furthermore, there is 
evidence to indicate that the veteran had occupational 
exposure to asbestos after service.  Indeed, the veteran 
wrote in an October 2006 statement that he was a ceramic tile 
installer for 30 years after leaving the service and the 
February 2007 VA medical examiner wrote that the veteran was 
probably exposed to asbestos through the cement for ceramic 
tile, the use of which stopped in the 1970s according to a 
medical report he had read.  Although the veteran's 
representative noted in an October 2006 written statement 
that the February 2007 VA medical examiner's assertion that 
the veteran was exposed to asbestos in his employment as an 
installer of ceramic tile was merely speculative because he 
had no reasonable proof of such exposure, the Board finds 
that the opinion of a competent medical examiner based on his 
independent research to be both credible and very probative.  
Moreover, as noted above, the occupation of ceramic tile 
installer would be considered a major occupation involving 
exposure to asbestos according to M21-1, Part VI, par. 
7.21(b).   

Even assuming that the veteran was also exposed to asbestos 
while on active duty as he has asserted, the February 2007 VA 
medical examiner provided a summary of his review of medical 
literature related to renal cell cancer epidemiology which 
showed contradictory findings regarding the relationship 
between renal cell carcinoma and asbestos exposure.  The 
examiner ultimately concluded that any opinion he rendered as 
to the relationship between the veteran's renal cell cancer 
and asbestos would be speculation because the literature 
relates the increased risk of renal cell cancer from zero to 
7.1 times by asbestos exposure.  The Board notes that a 
possible connection or one based on "speculation" is too 
tenuous a basis on which to grant service connection. The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote 
possibility." 38 C.F.R. § 3.102.

The February 2007 examiner based his conclusion on review of 
the claims folder and examination of the veteran as well as a 
review of medical literature pertaining to the causes of 
renal cell cancer and his opinion is the only competent 
medical opinion of record.  

Although the veteran has repeatedly asserted that that his 
renal cell carcinoma was caused by his exposure to asbestos 
during service, the veteran is not shown to have the 
requisite medical expertise to render a competent medical 
opinion regarding the cause of his current renal cell cancer.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his opinion 
regarding the cause of his renal cell carcinoma is not 
considered competent and is afforded no probative value.    

The Board notes that the veteran has submitted several 
medical articles from the internet indicating a positive 
relationship between asbestos exposure and renal cell 
carcinoma.  However, the February 2007 VA medical examiner 
performed a thorough review of the medical literature on the 
relationship between the renal cell cancer and asbestos 
exposure and essentially found the research results to be 
inconclusive.  The Board affords more probative value to the 
research conducted by a competent health care provider than 
to the medical articles submitted by the veteran, particular 
as the February 2007 VA examiner considered the history of 
illness presented in this particular veteran's case, 
including his post-service exposure to asbestos, together 
with the medical literature on the relationship between renal 
cell cancer and asbestos exposure.  

The medical evidence of record does not otherwise show that 
the veteran's renal cell carcinoma is related to active 
military service.  The service medical records do not show 
that the veteran was treated for or diagnosed with renal cell 
cancer of the left kidney in service and the November 1951 
discharge examination report shows that the veteran's 
genitourinary system was clinically evaluated as normal upon 
separation from service.  Indeed, as stated above, the record 
shows that the veteran was first diagnosed with renal cell 
cancer in 2004, approximately 53 years after his discharge 
from service.  Moreover, there is no competent medical 
opinion evidence of record linking the veteran's renal cell 
cancer to active service.  

As the evidence does not show the veteran's renal cell 
carcinoma is related to active military service or that a 
malignant tumor manifested to a compensable degree within a 
year of discharge, the Board finds that the preponderance of 
the evidence weighs against the claim and service connection 
for renal cell carcinoma of the left kidney is not warranted.  

Cancer of the Eye, Nose, and Head

In his September 2006 claim, the veteran wrote that he had 
undergone pre-cancer surgery on his nose, eye, and the top of 
his head a few months before at a VA medical center (VAMC) 
and claimed that cancer of the eye, nose and head were 
related to exposure to asbestos in service.  

The Board observes that a March 2006 VA treatment record from 
the oncology clinic notes that the veteran's pathology report 
revealed the following: intradermal melanocytic nevus with 
congenital features and solar elastosis for the excised skin 
of the right forehead; edematous skin and soft tissue without 
evidence of malignancy for the excised skin of the right 
upper eyelid; and edematous skin and soft tissue and multiple 
acrochordon with no evidence of malignancy for the excised 
skin of the left upper eyelid.  Such pathological findings do 
not show that the veteran currently suffers from cancer of 
the eye, nose and head.  In addition, the veteran's VA 
treatment records from September 2005 to April 2007 are 
absent of any findings or treatment of cancer of the eye, 
nose and head.  Furthermore, earlier medical evidence to 
include the veteran's service medical records is negative for 
any findings of cancer of the eye, nose and head.  

Although the Board notes that the veteran submitted medical 
articles from the internet that indicate a possible 
relationship between asbestos exposure and cancer of the nose 
and head, such articles do not constitute competent medical 
evidence of a current diagnosis of cancer of the eye, nose 
and head for this veteran.  Moreover, the Board recognizes 
that the veteran has asserted that that he currently suffers 
from cancer of the eye, nose and head due to exposure to 
asbestos during service; however, the veteran is not shown to 
have the requisite medical expertise to diagnose his claimed 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his statements are not considered competent and are afforded 
no probative value.    

Without evidence of a current disability, the Board finds 
that the preponderance of the evidence is against the claim 
and service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).     

COPD

A review of the medical evidence shows that the veteran 
currently suffers from COPD.  Indeed, the February 2007 VA 
examination report notes a diagnosis of COPD as well as the 
veteran's VA treatment records dated from September 2005 to 
April 2007 include multiple findings of COPD.  Earlier 
medical evidence of record also includes diagnoses of COPD. 

While the veteran contends that his current COPD developed as 
a result of in-service asbestos exposure and the first 
definitive diagnosis of COPD in 1987 falls within the 
applicable latency period, the competent medical evidence 
does not link the veteran's COPD to asbestos exposure.  As 
noted, the February 2007 VA examiner concluded that any 
opinion he rendered as to the relationship between the 
veteran's claimed renal cancer and asbestos would be 
speculation because the literature relates the increased risk 
of renal cell cancer from zero to 7.1 times by asbestos 
exposure.  However, with respect to the claimed COPD, the 
February 2007 VA examiner further noted that there was no 
pulmonary evidence of asbestos problems on the veteran's 
chest x-ray and his diffusion capacity was normal.  While the 
VA examiner did clearly articulate his conclusion as to the 
relationship between the COPD and asbestos exposure, it is 
clear from the overall text at the end of his report that he 
felt such a relationship unlikely.

While the record reveals that a medical examiner once wrote 
in a September 1994 treatment record that the veteran's COPD 
could questionably be secondary to asbestos exposure, such 
opinion was clearly phrased in terms that were speculative.  
In addition, the examiner did not provide any rationale 
explaining this notation, nor is it clear whether the 
examiner considered diagnostic studies such as those reviewed 
by the February 2007 VA examiner.  Consequently, this 
notation is afforded no probative value.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

The Board acknowledges that the veteran has submitted medical 
articles from the internet indicating a positive relationship 
between asbestos exposure and COPD.  However, the Board 
affords the February 2007 VA medical examiner's opinion more 
probative value than the medical articles submitted by the 
veteran as the February 2007 VA examiner considered the 
history of illness presented in this particular veteran's 
case, the results of diagnostic studies, and his own 
independent research.  

The evidence does not otherwise suggest that the veteran's 
COPD is otherwise related to active military service.  The 
service medical records are absent of any findings or 
treatment for COPD.  While the Board observes that a November 
1951 chest x-ray report reveals that the veteran demonstrated 
accentuated bronchial markings in his right upper lung fields 
at that time, it was also noted that such findings were of 
equivocal significance and no definite evidence of active 
pulmonary disease was shown.  The November 1951 radiologist 
recommended that a repeat examination be done in three to 
four months for further evaluation and, eight months later, a 
July 1952 VA hospitalization report reveals that a complete 
physical examination of the veteran was essentially negative 
except for a small laceration over the body of his sternum 
with nodule palpable in deep subcutaneous tissue.  In fact, 
the record shows that the veteran did not seek treatment for 
breathing problems and was not diagnosed with questionable 
mild COPD until 1985, approximately 34 years after separation 
from service.  The first definitive diagnosis of COPD is not 
shown until 1987, approximately 36 years after separation 
from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Although the veteran has repeatedly asserted that that his 
COPD was caused by his exposure to asbestos during service, 
the veteran is not shown to have the requisite medical 
expertise to render a competent medical opinion regarding the 
cause of his current COPD and his opinion is afforded no 
probative value.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As explained above, the competent medical evidence 
does not show that the veteran's current COPD is related to 
active military service to include as due to asbestos 
exposure.  Thus, the Board finds that the preponderance of 
the evidence weighs against the veteran's claim and service 
connection for COPD is not warranted.

In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for renal cell cancer of 
the left kidney as a result of asbestos exposure is denied.

Entitlement to service connection for cancer of the eye, 
nose, and head as a result of asbestos exposure is denied.

Entitlement to service connection for COPD as a result of 
asbestos exposure is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


